UNITED STATES DISTRICT COURT                              EASTERN DISTRICT OF TEXAS


ERIC WATKINS,                                   §
                                                §
                Plaintiff,                      §
                                                §
versus                                          §   CIVIL ACTION NO. 1:11-CV-399
                                                §
LIEUTENANT CARTER,                              §
                                                §
                Defendant.                      §

                     MEMORANDUM ORDER ADOPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Eric Waktins, proceeding pro se, filed this civil rights lawsuit. The court

previously referred this matter to the Honorable Keith F. Giblin, United States Magistrate Judge,

at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court. The

magistrate judge has submitted a Report and Recommendation of United States Magistrate Judge

recommending the case be dismissed for failing to state a claim upon which relief may be granted

         The court has received the Report and Recommendation, along with the record, pleadings,

and all available evidence. No objections were filed to the magistrate judge’s Report and

Recommendation.

                                            ORDER

         Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct, and the report of the magistrate judge is ADOPTED. A final judgment shall be entered

dismissing this lawsuit.


         SIGNED at Beaumont, Texas, this 28th day of August, 2019.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE
